Title: John Adams to Abigail Adams, 3 April 1797
From: Adams, John
To: Adams, Abigail


        
          My Dearest Friend
          Philadelphia April 3 1797
        
        Monday Morning, the most agreable in the Week because it brings me Letters from you, has not failed me to day. I have yours of 23 and 25 March. The Correspondence with Plymouth amused me much— The Answer is Superiour to the Letter both in Delicacy, and keenness.— You might have told her, if Chance decides in Elections, it is no better than Descent. But she knows not what she wants. The Letter is the fruit of a mind poisoned with Envy, Malice and disappointed Ambition.
        I shall inclose a Post Note for 600— and I pray you to come on immediately. I will not live in this State of Seperation. Leave the Place to Jonathan & Polly. to Mears—to my Brother—to any body or nobody. I care nothing about it— But you, I must and will have—
        My Duty to my Mother— I hope to see her in the Autumn— But alass my healthy Walks and rides over Pens hill and Peacefield Hill, will be wanting all the Spring and Summer. And I fear for my health— My Application to Business, of a very dry, dull and perplexing nature is incessant. The Papers I have to read and judge of, are so numerous, that it is Business enough for any Mans Life—besides it is enough compleatly to put out my feeble Eyes. The Writing I have to do is also a great deal. Indeed I expect nothing but to loose my health and be obliged to resign. Dont expose this croaking and groaning however. I should loose all my Character for firmness, if any one should read this. Indeed I sometimes Suspect that I deserve a Character for Peevishness and fretfulness, rather than Firmness.
        I believe honesty is always anxious and consequently peevish and fretful. It is always afraid of doing wrong, or making mistakes.
        The Lady, you think so frail, is of one of those Families who have long thought a Lt. in a British army a Superiour Being to a Coll or a Senator in their own Country. Russell was a Dunce for marrying Such a young Girl.
        Lt Governor Gill has sent me one of his Princetown Cheeses, of such a Size as to require handspikes to manage it, according to Father Niles’s old Story.
        Dolly I really think acted wisely. she is certainly a Philosopheress.— Ambition in her was compleatly Mortified and Subdued. Comfort was her Object. The Title, “Lady Temple,” Sounded, from the Lointain, with celestial Harmony in the Ears of Mrs Russell.

Aye! No Philosophy there! at all! at all!— wicked Ambition! cruel Vanity! It is to avoid Such feelings as those expressed in your Letter from Plymouth that Ladies make such Provision beforehand as Mrs Temple has done. But Dolly is Superiour in Philosophy to Mercy or Betcy. Do you have a Care when your Turn comes, to imitate Dolly rather than either of the others. or rather old Mrs Bowdoin, than any of them. You however will be in no danger— You have sons, a Daughter and Grand Children, who will inspire you with more Dignity of Conduct. You cannot mortify so many worthy Persons as owe their Being to you, so much as to disgrace yourself or them, or the Memory of your affectionate
        
          J. A
        
      